Title: To Thomas Jefferson from Bernard Peyton, 24 January 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richmd
24 Jany ’22Sales 50 Barrels Fine Flour by Bernard Peyton Richmond 1822for a/c Mr Th: JeffersonJanuary 22ndTo Charles Palmer for cash on Basin Bank50 Blls: Fine Flour at $6$300.00Chargescash paid Fght: the above at 2/6$20.83Canal Toll do do〃7½d5.21Inspection do do〃2¢1.00Commission at 2½ pr Ct is7.50$34.54Nett proceeds$265.46E.E.B. PeytonBy C. BiasAbove I hand a/c sales your fifty Blls: Flour sold at $6 cash on the Basin, altho’ it was all fine. this is the highest sale which has yet been made—The nett prcds: as above is at your credit—With great respect Dr Sir Your Mo: Obd: Sevt:Bernard Peyton